United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.V., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
El Paso, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1870
Issued: January 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 8, 2013 appellant filed a timely appeal from a June 21, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying a schedule award. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
ratable hearing loss warranting a schedule award.
FACTUAL HISTORY
On November 26, 2012 appellant, then a 41-year-old customs and border protection
(CBP) officer, filed an occupational disease claim (Form CA-2) alleging a hearing loss as a result
1

5 U.S.C. § 8101 et seq.

of employment-related noise exposure. He first became aware of his condition and of its
relationship to his employment on November 21, 2012. Appellant notified his supervisor on
November 26, 2012.
By letter dated December 13, 2012, OWCP requested additional factual information from
both appellant and the employing establishment. Appellant was requested to provide
information regarding his employment history, when he related his hearing loss to conditions of
employment and all nonoccupational exposure to noise. OWCP also requested that he provide
medical documentation pertaining to any prior treatment he received for ear or hearing problems.
It requested that the employing establishment provide noise survey reports for each site where
appellant worked, the sources and period of noise exposure for each location, whether he wore
ear protection and copies of all medical examinations pertaining to hearing or ear problems,
including preemployment examinations and audiograms.
A December 20, 2012 memorandum from the employing establishment was provided
which described appellant’s exposure to noise.
In an April 12, 2013 statement of accepted facts (SOAF), OWCP noted that appellant had
been a CBP officer since May 16, 1991. Appellant was exposed to firearm qualification noise
levels which were scheduled once every three months. He was further exposed to noise from
passenger vehicles and commercial vehicles which were processed daily. Earmuffs and earplugs
were provided.
Annual hearing conservation data and audiograms were submitted from November 18,
2002 to November 21, 2012. Appellant’s most recent November 21, 2012 audiogram revealed
the following decibels (dB) losses at 500, 1,000, 2,000 and 3,000 hertz (Hz): 10, 10, 5 and 20 for
the right ear and 10, 10, -5 and 5 for the left ear. Speech discrimination scores were 84 percent
on the right ear and 100 percent on the left.
OWCP referred appellant to Dr. Ronald Blumenfeld, a Board-certified otolaryngologist,
for a second opinion evaluation on May 2, 2013. It provided a SOAF addressing appellant’s
federal work duties and the type of employment-related noise to which he was exposed. An
audiogram was completed on May 2, 2013 which revealed the following dB losses at 500, 1,000,
2,000 and 3,000 Hz: 10, 15, 5 and 30 for the right ear and 10, 15, 5 and 10 for the left ear.
Speech reception thresholds were 10 dB bilaterally and auditory discrimination scores were 100
percent bilaterally. Dr. Blumenfeld reported that appellant suffered gradual progressive hearing
loss of the right ear from 2002 to 2013. He diagnosed high frequency sensorineural noiseinduced hearing loss in the right ear and bilateral tinnitus which was due to appellant’s federal
civilian employment and was in excess of what would normally be predicated on the basis of
presbycusis. Dr. Blumenfeld noted that appellant’s bilateral tinnitus had been present since 1998
but did not interfere with his daily activities or quality of life. He recommended ear protection
and periodic hearing evaluations.
On May 22, 2013 OWCP referred the case file to Dr. Morley Slutsky, a district medical
advisor, to determine the extent of appellant’s permanent partial impairment and date of
maximum medical improvement.

2

In a May 24, 2013 report, Dr. Slutsky reported that appellant sustained work-related
bilateral sensorineural hearing loss. In accordance with the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment2 (A.M.A., Guides), he
applied the audiometric data to OWCP’s standard for evaluating hearing loss. Dr. Slutsky
determined that appellant had zero percent monaural hearing loss in the left ear, zero percent
monaural hearing loss in the right ear and zero percent binaural hearing loss.3 Appellant had no
ratable hearing loss or additional rating for tinnitus. Dr. Slutsky recommended hearing aids for
the right ear, noting that the left ear did not need amplification. The date of maximum medical
improvement was noted as May 2, 2013.
On July 27, 2013 appellant filed a claim for a schedule award.
By decision dated June 19, 2013, OWCP accepted appellant’s claim for bilateral hearing
loss and tinnitus.
In a decision dated June 21, 2013, OWCP found that appellant’s hearing loss was not
severe enough to be ratable. Therefore, it denied his claim for a schedule award.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides
(6th ed. 2009), has been adopted by OWCP for evaluating schedule losses and the Board has
concurred in such adoption.5
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the fence of 25 dB is deducted
because, as the A.M.A., Guides points out, losses below 25 dB result in no impairment in the
ability to hear everyday speech under everyday conditions.6 The remaining amount is multiplied
by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
2

A.M.A., Guides (6th ed. 2009).

3

Id. at 252, Table 11-2.

4

5 U.S.C. §§ 8101-8193.

5

See R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000).

6

See A.M.A., Guides 250.

3

amount of the binaural hearing loss. The Board has concurred in OWCP’s adoption of this
standard for evaluating hearing loss.7
Regarding tinnitus, the A.M.A., Guides provide that tinnitus is not a disease but rather a
symptom that may be the result of disease or injury.8 The A.M.A., Guides state that if tinnitus
interferes with activities of daily living, including sleep, reading (and other tasks requiring
concentration), enjoyment of quiet recreation and emotional well-being, up to five percent may
be added to a measurable hearing impairment.9
ANALYSIS
Appellant filed a claim for hearing loss and was referred to Dr. Blumenfeld for a second
opinion examination. After reviewing the SOAF and medical file, conducting a thorough
physical evaluation and obtaining an audiogram on May 2, 2013, Dr. Blumenfeld diagnosed high
frequency sensorineural noise-induced hearing loss in the right ear and bilateral tinnitus.
Dr. Slutsky reviewed Dr. Blumenfeld’s report and diagnosed work-related bilateral sensorineural
hearing loss. He concluded that appellant had no ratable hearing loss to warrant a schedule
award. By decision dated June 19, 2013, OWCP accepted appellant’s occupational disease claim
for bilateral hearing loss. By decision dated June 21, 2013, it denied his schedule award claim.
The Board finds that OWCP properly denied appellant’s schedule award claim.
According to the audiometry obtained on May 2, 2013, appellant’s hearing thresholds were 10,
15, 5 and 30 dB on the right and 10, 15, 5 and 10 dB on the left. These total 60 and 40 dB,
respectively, for averages of 15 and 10 dB. Because these averages are below the fence of 25
dB, appellant is deemed to have no impairment in his ability to hear every day sounds under
everyday listening conditions.10 This does not mean that he has no hearing loss. It means that
the extent or degree of loss is not sufficient to show a practical impairment in hearing according
to the A.M.A., Guides. The A.M.A., Guides set a threshold for impairment and appellant’s
occupational hearing loss did not cross that threshold. Dr. Slutsky applied the proper standards
to the May 2, 2013 audiogram. Appellant’s hearing loss was not ratable. For this reason, the
Board finds that OWCP properly denied a schedule award for appellant’s nonratable hearing
loss.
The Board further finds that OWCP properly denied a schedule award for tinnitus.11
FECA does not list tinnitus in the schedule of eligible members, organs or functions of the body.
A claimant may not directly receive a schedule award for tinnitus. Hearing loss is a covered
function of the body, so if tinnitus contributes to a ratable loss of hearing, a claimant’s schedule
7

See E.S., 59 ECAB 249 (2007); Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying
prior decision), Docket No. 01-1570 (issued August 13, 2002).
8

See A.M.A., Guides 249.

9

Id. See also Robert E. Cullison, 55 ECAB 570 (2004); R.H., Docket No. 10-2139 (issued July 13, 2011).

10

See L.F., Docket No. 10-2115 (issued June 3, 2011).

11

Id.

4

award will reflect that contribution. The A.M.A., Guides provide that if tinnitus interferes with
activities of daily living, up to five percent may be added to a measurable binaural hearing
impairment.12 The Board has held, however, that there is no basis for paying a schedule award
for a condition such as tinnitus unless the evidence establishes that the condition caused or
contributed to a ratable hearing loss.13 Although OWCP accepted appellant’s condition for
bilateral tinnitus, as his hearing loss is not ratable, the Board will affirm OWCP’s July 21, 2013
decision finding that he was not entitled to a schedule award.
On appeal, appellant argues that his May 2, 2013 audiologic examination results were
inaccurate because he was not in a true soundproof box during testing. He requested a new
examination or that OWCP use his previously submitted audiograms. The Board notes that
appellant’s most recent audiogram prior to the May 2, 2013 examination was on
November 21, 2012. The November 21, 2012 audiogram revealed appellant’s hearing thresholds
were 10, 10, 5 and 20 for the right ear and 10, 10, -5 and 5 for the left ear. Averages for the right
and left ear hearing thresholds also fall below the fence of 25 dB. Thus, like the May 2, 2013
audiogram, appellant’s November 21, 2012 audiogram does not establish that he has impairment
in his ability to hear every day sounds under everyday listening conditions entitling him to a
schedule award.14
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established a ratable loss of hearing such that he is
entitled to a schedule award.

12

See supra note 8.

13

See Richard Larry Enders, 48 ECAB 184 (1996).

14

Supra note 10.

5

ORDER
IT IS HEREBY ORDERED THAT the June 21, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 7, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

